Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The informal drawings are not of sufficient quality to permit examination because the drawing is illegible. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Sam Yip (Reg. No. 62099) on 2/10/2022.
The claims have been amended as follows: 

1. (Currently Amended)  A method of response signal processing applied in traction power network, comprising: 
establishing [[an]] a data transmission channel between a target and a backend terminal through a relay router
the target delivering [[a]] temperature-humidity information of [[the]] a power distribution room to the backend terminal through the data transmission channel, and a response signal being delivered to the relay router after the backend terminal has received the temperature-humidity information; 
the relay router determining a second signal to noise ratio (SNR) according to a first SNR of the data transmission channel transmitted from the target when a noise ratio (NR) adjusting requirement is satisfied; 
the relay router determining a first identification of an encryption algorithm based on the second SNR, and transmitting the first identification of the encryption algorithm to the target; and 
the relay router transmitting an encrypted response signal to the target, which is encrypted based on the encryption algorithm according to the first identification of the encryption algorithm, and the target decrypting the response signal by a corresponding decryption algorithm according to the first identification of the encryption algorithm.

2. (Original) The method as claimed in claim 1, wherein the target comprises a charging controller arranged in the power distribution room, and a communication module connected to the charging controller, wherein the charging controller establishes connections with the relay router via the communication module.


the operational state of software and hardware of the relay router for the currently held data transmission channel [[is]] being no higher than a loading restraint, and the first SNR [[is]] being in a predetermined range; and a setting for the loading restraint corresponding to the mean value of a loading performance of the relay router.

4. (Original) The method as claimed in claim 3, wherein the NR adjusting requirement further includes a weight value of target which is no less than a threshold.

5. (Currently Amended) The method as claimed in claim 2, wherein an act for the target to respond to the first SNR of the data transmission channel comprises: 
inspecting the communication module connected with the charging controller to the communication module or charging controller among the data transmission channel of the relay router to obtain the first SNR; and 
the communication module sending the first SNR directly to the relay router, or the communication module sending the first SNR to the charging controller first and then delivering to the relay router through charging controller.

6. (Currently Amended) The method as claimed in claim 1, wherein an encryption level of the encryption algorithm corresponding to the second SNR is lower than an encryption level of the encryption algorithm corresponding to the first SNR; 
if the encryption algorithm is International Data Encryption Algorithm (IDEA), the encryption level is 1; 
encryption level is 3; and 
if the encryption algorithm is Tiny Encryption Algorithm (TEA), the encryption level is 5.

7. (Currently Amended) The method as claimed in claim 6, wherein the acts for determining the second SNR while the target is responding to the first SNR of the data transmission channel, the encryption level of the encryption algorithm corresponding to the second SNR is at least 1 level lower than the encryption level of the encryption algorithm corresponding to the first SNR; and 
the encryption level of the encryption algorithm corresponding to the second SNR is two levels lower than the encryption level of the encryption algorithm corresponding to the first SNR, when the encryption level of the first SNR is 5.

8. (Currently Amended) The method as claimed in claim 7, wherein the SNR, encryption algorithm and the encryption level have following relationships: 
the corresponding encryption level is 1, when the SNR being smaller than 10 dB, and the corresponding encryption algorithm is IDEA; 
the corresponding encryption level is 1, when the SNR being no less than 10dB but smaller than 15 dB, and the corresponding encryption algorithm is IDEA; 
the corresponding encryption level is 1, when the SNR is no less than 15 dB but smaller than 20 dB, and the corresponding encryption algorithm is IDEA; 
the corresponding encryption level is 1, when the SNR is no less than 20 dB but smaller than 25 dB, and the corresponding encryption algorithm is IDEA; 
encryption level is 1, when the SNR is no less than 25 dB but smaller than 30 dB, and the corresponding encryption algorithm is IDEA; 
the corresponding encryption level is 1, when the SNR is no less than 30 dB but smaller than 35 dB, and the corresponding encryption algorithm is IDEA; 
the corresponding encryption level is 3, when the SNR is no less than 35 dB but smaller than 40 dB, and the corresponding encryption algorithm is 3DES; 
the corresponding encryption level is 3, when the SNR is no less than 40 dB but smaller than 45 dB, and the corresponding encryption algorithm is 3DES; 
the corresponding encryption level is 5, when the SNR is no less than 45 dB but smaller than 50 dB, and the corresponding encryption algorithm is TEA; 
the corresponding encryption level is 5, when the SNR is no less than 50 dB but smaller than 55 dB, and the corresponding encryption algorithm is TEA; 
the corresponding encryption level is 5, when the SNR is no less than 55 dB but smaller than 60 dB, and the corresponding encryption algorithm is TEA; 
the corresponding encryption level is 5, when the SNR is no less than 60 dB but smaller than 65 dB, and the corresponding encryption algorithm is TEA; 
the corresponding encryption level is 5, when the SNR is no less than 65 dB but smaller than 70 dB, and the corresponding encryption algorithm is TEA; and 
the corresponding encryption level is 5, when the SNR is no less than 70 dB, and the corresponding encryption algorithm is TEA.

9. (Currently Amended) The method as claimed in claim [[9]] 1, wherein the first identification of the encryption algorithm for IDEA is aaa, the first identification of the encryption algorithm for 3DES is bbb, and the first identification of the encryption algorithm for TEA is ccc.

10. (Original) The method as claimed in claim 1, further comprising that 
the operational state of software and hardware of the relay router for the currently held data transmission channel is higher than a loading restraint, a weight value of the target is lower than a threshold, or the first SNR is not in a predetermined range, the second identification of the encryption algorithm is determined based on the first SNR responded from the target; 
the second identification of the encryption algorithm is delivered to the target, and the second identification of the encryption algorithm is the encryption algorithm other than the encryption algorithm represented by the first identification of the encryption algorithm; and 
an encrypted response signal is delivered to the target which is encrypted by an encryption algorithm according to the second identification encryption algorithm.

11. (Original) The method as claimed in claim 1, wherein the relay router comprises a central processing unit (CPU) and a flash memory connected to the CPU, and the flash memory comprises a receiving unit, an executing unit and a transmitting unit; 
the receiving unit is configured for receiving a response signal from the backend terminal; 
the executing unit is configured for determining a second SNR according to the first SNR of the data transmission channel responded from the target when the NR adjusting requirement is satisfied, and the executing unit is further used to confirm the first identification of the encryption algorithm based on the second SNR; and 
the transmitting unit is configured to deliver the first identification of the encryption algorithm to the target, and deliver the corresponding encryption algorithm based on the first identification of the encryption algorithm to the target for encrypting the response signal.
Allowable Subject Matter 
Claims 1-11 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
Regarding independent claim 1, the closest prior art made of record are:
Li (CN 206920900 U) teaches A method of response signal processing (see Machine Translation page 5, [0014], lines 179-182 and Fig. 1 reproduced below: “Carry out analysis and judgment, when it is necessary to make a response, the main controller can send control instructions to the base station, and the base station sends the control instructions to the temperature and humidity controller, so as to realize the control of the temperature and humidity device”. The Examiner interprets the response (the control instructions) sent from the main controller to the temperature and humidity controller through the base station as response signal) applied in traction power network (the statement “applied in traction power network” in the preamble reciting the purpose or intended use of the claimed invention does not result in manipulative difference between the claimed invention and the prior art. Therefore, the recitation does not serve to limit the claim. See MPEP 2111.02), comprising: 

    PNG
    media_image1.png
    350
    394
    media_image1.png
    Greyscale

establishing a data transmission channel between a target and a backend terminal through a relay router (see Machine Translation page 7, [0023] and Fig. 1: “Please refer to FIG. 1, an environmental temperature and humidity monitoring system, including a main controller, a base station, a power distribution room and a mobile terminal, the base station is respectively connected to the main controller and the mobile terminal in communication, and the power distribution room is equipped with There are a temperature and humidity device and a temperature and humidity controller, and the temperature and humidity device is electrically connected to the temperature and humidity controller; an AR515 chip and an electronic label are respectively provided on the temperature and humidity device, and the temperature and humidity device passes the AR515 chip”. And see Machine Translation page 6, [0018] and [0019]: “1、Main controller; 2. Base station; 3. Mobile terminal; 4. Power distribution room; 5. Temperature and humidity device. 6、Temperature and humidity controller”. And see Machine Translation pages 7 and 8, [0024]: “the temperature and humidity device can send the temperature and humidity information to the base station and the mobile terminal in real time through the AR515 chip, remote communication can be carried out through the AR515 chip, and then the main controller can obtain the temperature and humidity information from the base station”. The Examiner interprets the mobile terminal 3, the main controller 1 and the base station 2 as a target, a backend terminal and a relay router, respectively. The Examiner further interprets the mobile terminal 3 transmitting the temperature and humidity information to the main controller 1 through the base station 2 as establishing an data transmission channel between a target and a backend terminal through a relay router in a power distribution room); 
the target delivering temperature-humidity information of a power distribution room to the backend terminal through the data transmission channel, and a response signal being delivered to the relay router after the backend terminal has received the temperature-humidity information (see Machine Translation page 5, [0014]: “The beneficial effect of the utility model is that the temperature and humidity device can send the temperature and humidity information to the base station and the mobile terminal in real time through the AR515 chip, and the AR515 chip can carry out long-distance communication, and then the main controller can obtain the temperature and humidity information from the base station and then analyze the temperature and humidity information from the base station. Carry out analysis and judgment, when it is necessary to make a response, the main controller can send control instructions to the base station, and the base station sends the control instructions to the temperature and humidity controller, so as to realize the control of the temperature and humidity device”).

Wang (US 10,477,431) teaches (see abstract: “Relating to the field of wireless communications, a method and an apparatus for determining a signal-to-noise ratio in wireless communication are provided. The method includes: determining an effective signal-to-noise ratio of a received signal of current user equipment in the wireless communication; acquiring at least one parameter used to correct the effective signal-to-noise ratio; and determining, based on a mapping relationship used to correct the effective signal-to-noise ratio, a corrected signal-to-noise ratio corresponding to the at least one parameter and the effective signal-to-noise ratio”).

Kotzin (US 2007/0217373) teaches (see [0037]: “For example, if analysis of recent signals received by the backhaul site 120 indicates an insignificant bit error rate and low signal to noise ratio, data can be transmitted in relatively large data blocks so that fewer ACKs/NAKs are required to be transmitted. Also, a modulation scheme and/or transmission protocol can be selected that implements a relatively high level of data encryption”. And see [0038]: “When signal propagation characteristics degrade over a backhaul channel 140, 145, or interference levels change, signal transmission parameters can be adjusted to compensate. For instance, if the propagation characteristics of the first backhaul channel 140 degrade due to weather and/or interference, the access point 115 can increase signal transmit power, change the modulation (e.g. change modulation from 64 QAM to 16 QAM) and/or change the protocol used to transmit the backhaul data stream”. And see [0042]: “FIG. 2 depicts an example of the access point 115 that is useful for understanding the invention. The access point 115 can include at least one transceiver 205 to support communications over one or more groundlinks, for instance groundlink 135. … The transceiver 205 can support Global System for Mobile Communication (GSM) wireless communications, frequency division multiple access (FDMA), time division multiple access (TDMA), code division multiple access (CDMA), wideband code division multiple access (WCDMA), orthogonal frequency division multiple access (OFDMA), any of the IEEE 802 wireless network protocols (e.g. 802.11a/b/g/i, 802.15, 802.16, 802.20), Wi-Fi Protected Access (WPA), WPA2, or any other wireless communications protocol implemented by the communications access point 115”).

Shi (US 2018/0139191) teaches transmitting the first identification of the encryption algorithm to the target (see [0113]: “The controller transfers the encryption algorithm identifier to the network device”. The Examiner interprets the network device as the target); and 
(see [0113] “After receiving the encryption algorithm identifier, the network device encrypts data or decrypts ciphertext according to an encryption algorithm indicated in the encryption algorithm identifier. For example, an encryption algorithm identifier 01 .

Independent claim 1 is allowable for the following reasons: Wang is directed to “determining a signal-to-noise ratio in wireless communication, so as to improve accuracy of a signal-to-noise ratio” (see col. 2, lines 22-25). Kotzin is directed to “dynamically configure[ing] a transmission parameter used to communicate a first backhaul data stream between the access point and the first backhaul site” (see abstract).  Because Wang and Kotzin are neither from the same field of endeavor, nor are they reasonably pertinent to the problems faced by each other, it would not have been obvious to a person of ordinary skill in the art to combine Wang and Kotzin to teach “the relay router determining a second signal to noise ratio (SNR) according to a first SNR of the data transmission channel transmitted from the target when a noise ratio (NR) adjusting requirement is satisfied; the relay router determining a first identification of an encryption algorithm based on the second SNR”, as recited by claim 1.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sabin (US 4,972,474) teaches of a parameter (emphasis added to show the difference between the prior art and the claim) of an encryption algorithm based on the second SNR (see col. 2, lines 15-59 and Fig. 2 reproduced below: i, a random-data signal, di. The random-data signal is an integer that lies within a first-bounded range, -B≤di <B. The discrete-time source generates, at each time instant, ti, the input-data signal, si. The input-data signal si is an integer. The guard-band means is coupled to the discrete-time source. In response to the input-data signal, si, the guard-band means generates an output-data signal, xi. For a second-limit number, A, the guard-band means limits the output-data signal to lie within a second-bounded range, -A≤xi≤A….The modulo-adding means is coupled to the pseudorandom source and the guard-band means. The modulo-adding means repetitively adds the output-data signal with the random-data signal and a third-limit number, Ki, and generates an encrypted-data signal, ci” 
    PNG
    media_image2.png
    573
    916
    media_image2.png
    Greyscale
 And see col. 6, lines 39-41: “To illustrate the tradeoff involved in picking A, consider the signal-to-noise ratio SNRr of the recovered signal”. And see col. 7, lines 14-32: “define α =A/B… 
    PNG
    media_image3.png
    72
    535
    media_image3.png
    Greyscale
 …The rest of the right-hand side of (4) (i.e., the fraction) describes the effect of the encryption process on the SNR, as the function of α and SNRc. Call this quantity D(α, SNRc). The quantity is easily evaluated numerically for a particular choice of α and SNRc”. And see col. 7, lines 33-40 and Fig. 4 reproduced below: FIG. 4 plots D(α, SNRc) as of function of α for several choices of SNRc. The plot shows that for a good channel, i.e., one with a 25 dB SNRc or better, α can be chosen in the range of 0.8 to 0.9, so that D(α, SNRc) is only about 1 dB less than SNRc. For a poor channel, i.e., one with a 15 dB SNRc, α must be chosen around 0.65 or so, so that D(α, SNRc) is about 5 dB less than SNRc”. 
    PNG
    media_image4.png
    621
    763
    media_image4.png
    Greyscale
The Examiner interprets α =A/B as a parameter of an (emphasis added to show the difference between the prior art and the claim) encryption algorithm. The Examiner further interprets “The plot shows that for a good channel, i.e., one with a 25 dB SNRc or better, α can be chosen in the range of 0.8 to 0.9, ... For a poor c, α must be chosen around 0.65 or so” as determining a first identification of a parameter of an encryption algorithm based on the second SNR).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/               Examiner, Art Unit 2495                                                                                                                                                                                         /JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495